Citation Nr: 0934893	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to an increased (compensable) rating for 
lichen planus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1996.  He had service in Southwest Asia from December 27, 
1990 to February 10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and October 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony during a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board in December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed service connection for mental 
disorder/PTSD.  He has been diagnosed with PTSD.  Among the 
stressors he has claimed are being in a C-160 Trans-all plane 
in December 1990 that departed from Wackerheim, Germany and 
was supposed to land in Daiman, but detoured to Riyadh 
because of a call saying the plane was under fire or would 
take fire.  When it landed in Riyadh, it was on fire and they 
made a hard emergency landing and had to jump out of the back 
of the plane.  The front of the plane was in the sand and 
there was smoke in the plane.  His whole unit was on the 
plane at the time.  Also, in January 1991, while a part of 
the 2nd Armor Division, he saw a scud missile get intercepted 
by a Patriot missile.  The warhead landed at the location 
where he had just left, killing comrades he had just been 
talking to.  Also, he saw dogs eating human remains while he 
was out on patrol, and M8 chemical detection alarms went off 
all the time.  He testified in May 2007 that a man at Log 
Base Charlie shot himself in the arm.  He testified in 
December 2008 that he witnessed a scud missile attack in 
February or March 1991.  Additional attempts should be made 
to get information from the Veteran regarding his claimed 
stressors, so that they can be verified.  In March 1996, he 
indicated that he was very nervous around crowds, and that he 
worried and had memory loss.  He is service-connected for 
asthma, hypertension, hearing loss, hemorrhoids, and lichen 
planus, and in July 2006, it was suspected that he may have a 
mood disorder due to medical conditions.  The facts raise the 
matter of direct and secondary service connection for mood 
disorder.  

The Veteran claims that he landed on his neck twice in bad 
falls while playing softball in service.  At the time of the 
Veteran's hearing in December 2008, he testified that 
continually since shortly after service, he received 
treatment for neck problems at the William Beaumont Army 
Medical Center at Ft. Bliss, Texas until 1999, and then at 
the VA Medical Center in Murphreesboro, Tennessee starting in 
1999.  Transcript at 32-33.  No records from Ft. Bliss from 
post-service have been requested, and no VA medical records 
earlier than 2004 have been obtained.  Accordingly, 
additional attempts to obtain records should be made.  Also, 
the Veteran had an MRI of his cervical spine in service in 
December 1994.  It revealed a motion artifact and an oval 
shaped 10 mm mass in the cervical posterior chain.  The 
Veteran has current cervical spine disability as reflected by 
treatment records showing cervical spine surgery in 2004.  A 
VA examination should be conducted after additional records 
are requested.  

The Veteran claims that his lichen planus has become worse.  
He testified in December 2008 that he has had it in his 
armpits and on his chest, waist, legs, ankles, feet, wrists, 
hands, shins, back, and bends of his knees.  The Veteran was 
seen for an eczematous skin rash in January 2007.  The last 
VA examination for lichen planus was in August 2006.  Another 
VA examination should be conducted, given the passage of time 
since the August 2006 examination.  

The Veteran submitted a compact disc (CD) to the Board in 
September 2009.  The Board has attempted to view the 
documents contained on the CD, but has not been able to do 
so.  The Veteran should be advised to re-submit the evidence 
in paper form.  Any additional VA medical records of 
treatment the Veteran has received for any of the claimed 
disorders since November 2007 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain medical 
records of treatment the Veteran 
received at Ft. Bliss' William Beaumont 
Army Medical Clinic from 1996 to 1999, 
and from the Murphreesboro, Tennessee 
VA Medical Center from 1999 to May 2004 
and since November 2007.  Send the 
Veteran the CD which he sent the Board 
in September 2009.  Advise the Veteran 
to submit paper copies of whatever 
documents are on the CD.

2.  Ask the Veteran to submit a more 
specific and detailed statement 
describing his alleged PTSD stressors.  
He should be informed that specific 
dates, locations, circumstances, and 
names of those involved in the reported 
incidents would prove helpful in 
attempting to verify his stressors.  

3.  Thereafter, review the file and 
prepare a summary of the Veteran's 
claimed stressors. 

The summary and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and/or any 
other appropriate source.  Any 
information that might corroborate the 
Veteran's alleged in-service stressors 
should be requested.

4.  After a response is received, 
schedule the Veteran for a VA 
examination by a psychiatrist.

Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to a 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.  The psychiatrist should also 
indicate whether any other psychiatric 
diagnoses are appropriate, and if so, 
render an opinion as to whether any 
other diagnosed psychiatric disorder 
had its onset during service or is 
related to any in-service event, 
disease, or injury, including the 
symptoms the Veteran reported in 
service in March 1996.  The examiner 
should also indicate whether such 
disorder was either (a) caused by or 
(b) aggravated by the Veteran's 
service-connected disorders, or by his 
cervical spine disability for which he 
has claimed service connection.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for a VA 
examination for his cervical spine.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide a diagnosis 
for all cervical spine disability found 
to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any currently diagnosed 
cervical spine disability had its onset 
during service or is related to any in-
service event, disease, or injury.  
Consideration should be given to the 
December 1996 service medical record 
showing MRI results. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Schedule the veteran for a VA 
dermatology examination for his lichen 
planus during an "active" stage of his 
skin disorder.  Provide the examiner 
with the claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner should identify all 
manifestations attributable to the 
veteran's service-connected lichen 
planus.

The examiner should state indicate what 
percentage of the Veteran's entire 
body, and what percentage of his 
exposed areas, his lichen planus is 
affecting.  The examiner should also 
indicate how many weeks, during the 
past 12 months, the Veteran has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for his 
service-connected lichen planus.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Thereafter, again consider the 
Veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



